Citation Nr: 1539576	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2. Entitlement to service connection for disability exhibited by burns to the chest, due to radiation exposure.

3. Entitlement to service connection for disability exhibited by visual defects, due to radiation exposure.

4. Entitlement to service connection for disability exhibited by throat polyps, due to radiation exposure.

5. Entitlement to service connection for disability exhibited by heart problems, due to radiation exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1951 to March 1954.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the RO that, in pertinent part, found new and material evidence to reopen a claim, but then denied service connection for residuals of a back injury; and denied service connection for radiation exposure.  The Veteran timely appealed.

In January 2014, the Veteran withdrew his prior request for a Board hearing, in writing.  

In February 2014, the Board found new and material evidence to reopen the claim for service connection for residuals of a back injury; and remanded the reopened claim and the matters on appeal for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a disability exhibited by visual defects, claimed as due to radiation exposure, is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA examination in January 2015 and offered no good cause for his failure to report.  

2.  Chest burns, throat polyps, and heart problems are not radiogenic diseases or diseases specific to radiation-exposed Veterans.

3.  Chest burns were not present at separation from active service; and are not related to a disease or injury during active service, to include exposure to radiation.

4.  Throat polyps were first demonstrated many years after service and are not related to a disease or injury during active service, to include exposure to radiation.

5.  Heart problems were first demonstrated many years after service and are not related to a disease or injury during active service, to include exposure to radiation.


CONCLUSIONS OF LAW

1.  The reopened claim of service connection for residuals of a back injury is denied.  38 C.F.R. § 3.655 (2015).

2.  A disability exhibited by chest burns was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2015).

3.  A disability exhibited by throat polyps was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2015).

4.  A disability exhibited by heart problems was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a June 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2009 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of re-constructed service treatment records (A.G.O.) and available outpatient treatment records.  The RO's or AMC's  attempts in 2009 and in 2014 to obtain the Veteran's service personnel records, including any record of exposure to radiation (DD Form 1141) and of any radiation risk activity, were unsuccessful; it appears these records are fire-related, and further attempts to find such records would be futile.  The Veteran was notified of alternate sources of evidence that could substitute for missing records in the June 2009 letter.  A September 2009 letter also informed the Veteran that the RO had attempted to locate his service personnel records, and the National Personnel Records Center informed that the records were fire-related.  The Veteran was asked to provide a copy of records in his possession within 10 days, otherwise the claims would be decided on the basis of the evidence of record.  See 38 C.F.R. § 3.159(e).  In August 2014, the Veteran was asked to identify any additional treatment records, and to provide necessary releases so that VA could request relevant records on his behalf.  To date, the Veteran has not identified, nor provided any necessary releases.  

Lastly, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no competent medical evidence suggesting a relationship between any current disability exhibited by chest burns or throat polyps or heart problems, and active service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, cardiovascular renal disease including hypertension, endocarditis, myocarditis, and sarcoidosis are considered chronic under section 3.309.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Residuals of a Back Injury
 
When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In the February 2014 decision promulgated by the Board, the Board reopened the Veteran's previously denied claim of service connection for residuals of a back injury, and the reopened claim was remanded for additional development.   

The Board's February 2014 remand required an examination for purposes of obtaining a competent etiology opinion as to any current back disability, in conjunction with the reopened claim for service connection.  Following the Board's remand, a VA medical facility scheduled the Veteran for an examination as directed, but the Veteran did not report for the examination scheduled in January 2015.  

The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As noted, VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

The United States Court of Veterans Affairs (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

In this case, there is no indication in the record that mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In fact, no mail was returned.  Nor has the Veteran provided any rationale showing good cause explaining why he failed to report for the examination. 

The Board recognizes that a notice letter regarding the scheduled VA examination is not of record.  However, the report from the VA medical facility notes that the Veteran failed to report for the scheduled examination, and there is otherwise no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Furthermore, the April 2015 supplemental statement of the case (SSOC) also informed the Veteran of his failure to report and there being no showing of good cause in the record for his failure to report.  There is no record of a response from the Veteran or his representative.  Moreover, the April 2015 SSOC noted that the Veteran cancelled the examination and indicated that he wished to withdraw the claim.  It was further noted that efforts to contact the Veteran to clarify whether he wished to withdraw the claim were unsuccessful.  In short, the evidence shows that the Veteran failed without good cause to report for his VA examination.  For these reasons, Board finds that the reopened claim of service connection must be denied as contemplated by the provisions of 38 C.F.R. § 3.655(b). 

B. Disabilities Exhibited by Chest Burns, Throat Polyps, or 
Heart Problems, Due to Radiation Exposure

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, the Veteran did not report; and no examiner had found, any physical defects or diseases at the time of enlistment in February 1951.
 
Here, the Veteran claims that pertinent disability is related to exposure to radiation in service.  The record does not show that pertinent disability had its onset in service or for many years thereafter.  The Board notes that reconstructed service treatment records contain no complaints, findings, or diagnoses of any disability exhibited by chest burns, throat polyps, or heart problems. 

Service connection for a radiogenic disease may be established in one of three ways.  

First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be established by evidence of direct service incurrence.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; and (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, or Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met. 38 C.F.R. § 3.309(d)(3)(ii).

There is also a specific list of military operations which are considered radiation-risk activities for the purposes of determining entitlement to presumptive service connection for certain types of cancers.  38 C.F.R. § 3.309(d). 

However, the list of diseases specific to radiation-exposed Veterans, and for which service connection may be granted by presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), does not include chest burns, visual defects, throat polyps, or heart problems.  Consequently, as a matter of law, service connection cannot be granted for disability exhibited by chest burns, visual defects, throat polyps, or heart problems on a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In July 2009, the Veteran reported that he was involved in radiation testing in 1953 at Yucca Flats, Nevada; and was exposed to atomic bomb blast.  He indicated that he was approximately 4000 yards from ground zero, and that his problems from the blast still plague him today.  The Veteran described having radiation burns to his chest, which still bothered him; that he had polyps removed from his throat; and that he underwent a heart double by-pass in 1997, and continued to take medication for his heart.  

As noted above, this is a case where service personnel records are not available and have been found to be fire-related.  In this regard, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

Assuming for purposes of this decision, without conceding, that the Veteran was exposed to some amount of radiation in service, the evidence does not reflect that chest burns, throat polyps, or heart problems are radiogenic diseases.  In this case, the Veteran has not been diagnosed with any cancer.  Moreover, the Veteran has not cited or submitted competent evidence that the claimed conditions are radiogenic diseases, pursuant to 38 C.F.R. § 3.311(b)(4).  Hence, further evidentiary development and adjudication of the Veteran's claims under the provisions of 38 C.F.R. § 3.311 based on a radiogenic disease is not warranted, and a radiation dose estimate is not relevant to a decision on each of the decided claims.

In this case, the Veteran's separation examination in February 1954 reveals no disability of the chest, throat, or heart; and the Veteran has not submitted any competent evidence supporting his claims that current disabilities exhibited by chest burns, throat polyps, or heart problems are related to exposure to radiation.

Specifically, VA records, dated in June 2010, show that the Veteran reported having radiation burns on his chest.  In August 2010, he reported a history of exposure to radiation in active service; and reported that, over time, he developed multiple physical conditions and that none of his blood relatives had developed the conditions.  The Veteran also reported undergoing double by-pass heart surgery, and reported having had two polyps removed from his chest.  His medical history in January 2012 reveals that vocal cord polyps were removed twice about thirty-five years ago, and that the biopsies were benign. 

The Veteran also asserts that pain from his chest burn has continued since active service.  In this regard, the Board finds the Veteran's statement regarding onset in service is not credible in light of his separation examination in February 1954 showing no disability of the chest.  Nor is there any mention of chronic chest burn pain in service treatment records or in current treatment records.  Moreover, a chronic disability listed in 38 C.F.R. § 3.309(a), such as lupus erythematosus, systemic, has not been diagnosed; therefore, reports of continuity of symptomatology do not assist the Veteran in this case. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).

Here, the objective evidence is against a finding that any current disabilities exhibited by chest burns, throat polyps, or heart problems had their onset in active service or are otherwise related to active service.

The Veterans' Advisory Committee on Environmental Hazards (VACEH) has considered what disabilities could result from radiation exposure, and has not included any of the Veteran's claimed disabilities.  As explained in a notice of proposed rulemaking, when the Secretary of VA determines that a significant statistical association exists between a disease and exposure to ionizing radiation, and after receiving the advice of VACEH, and applying the reasonable doubt doctrine as set forth in 38 C.F.R. § 1.17(d)(1), the regulations regarding service connection must be amended.  A "significant statistical association" exists when "it is at least as likely as not that the purported relationship between a particular type of exposure and a specific adverse health effect exists."  (38 C.F.R. § 1.17(d)(1)).  In addition, according to 38 C.F.R. § 3.17(f), a significant statistical association may be deemed to exist "if, in the Secretary's judgment, scientific and medical evidence on the whole supports such a decision."  Notice, 63 Fed. Reg. 50994 (September 24, 1998).  

To the extent the Veteran contends he currently has chest burns, residuals of throat polyps, or heart problems, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of disabilities exhibited by chest burns, throat polyps, or heart problems.  Again, this is not something that would be readily apparent to a lay person.  Clinicians must rely on examination, medical history, and special diagnostic testing to render diagnoses and determine etiology.  

In this case, there is no competent evidence that links any disability exhibited by chest burns, throat polyps, or heart problems to service, to include claimed radiation exposure.  Neither of the examinations conducted in January 2012 and in March 2012 revealed any relevant abnormalities, nor is there competent evidence showing a potential link between the claimed disabilities and service.  The Veteran's report of in-service onset of a chest burn disability has not been found to be credible.  Accordingly, medical examinations specific to the issues decided herein are not warranted.  Moreover, a preponderance of the evidence is against a finding that the Veteran's chest burns, throat polyps, or heart problems either had their onset during service or are related to disease or injury in active service.  The reasonable doubt doctrine is not for application.  Thus, service connection for disabilities exhibited by chest burns, throat polyps, or heart problems is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for each of the claims either on a direct basis or as due to radiation exposure. 


ORDER

Service connection for residuals of a back injury is denied.

Service connection for disability exhibited by chest burns is denied.

Service connection for disability exhibited by throat polyps is denied.

Service connection for disability exhibited by heart problems is denied.


REMAND

Visual Defects

The Veteran seeks service connection for a disability exhibited by visual defects, and has asserted that the claimed disability is related to exposure to radiation in service.  

The Board notes that reconstructed service treatment records contain no complaints, findings, or diagnoses of any disability exhibited by visual defects.

In September 2002, the Veteran reported having periodic episodes of "blurred vision" for the past four-to-five years.  Hypermetropia and presbyopia of each eye, and mild cataracts were noted in August 2005.  

In March 2011, the Veteran reported problems with intermittent double vision at distance and near; and the examiner diagnosed intermittent diplopia for the past ten years.  New progressive glasses were ordered.  His cataracts were noted as not visually significant at the time.  

Congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  However, such disability can be service-connected if subject to a superimposed injury or disease.

Moreover, the list of diseases specific to radiation-exposed Veterans, and for which service connection may be granted by presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), does include "posterior subcapsular cataracts."

Given findings of both cataracts and diplopia post-service, the Board cannot resolve this matter without further medical clarification.  Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA eye examination to identify all current disability underlying the Veteran's current complaints of visual defects, to include cataracts and diplopia; and the likely etiology of the disease or injury.

Regarding cataracts, the examiner is to identify whether the type of cataracts the Veteran has is "posterior subcapsular." 

For any current eye disability (other than refractive error), the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is related to service-specifically, to include claimed exposure to radiation.

The examiner should provide a rationale for the opinions

The Veteran's electronic claims file must be made available to the examiner, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If "posterior subcapsular cataracts" are identified, further development of the Veteran's claim pursuant to provisions of 38 C.F.R. § 3.311 is warranted.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


